Exhibit 10.30

 

Execution Copy

 

Nov.14, 2002

 

AMENDED AND RESTATED LICENSE AGREEMENT

 

BETWEEN

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

AND

 

IBIS TECHNOLOGY CORPORATION

 

 

FIA-2000-0027

 

IBM/IBIS CONFIDENTIAL

IBIS Know-How License 12-18-2000 Amended and Restated

 

 

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

1.

DEFINITIONS

4

 

 

 

2.

SCOPE

7

 

 

 

3.

LICENSES

9

 

 

 

4.

CONFIDENTIAL INFORMATION

9

 

 

 

5.

COMPENSATION

13

 

 

 

6.

TERMINATION

17

 

 

 

7.

REPRESENTATIONS AND DISCLAIMERS

19

 

 

 

8.

TECHNOLOGY TRANSFER  & TECHNICAL ASSISTANCE

22

 

 

 

9.

APPLICABLE LAW

24

 

 

 

10.

MISCELLANEOUS

26

 

2

--------------------------------------------------------------------------------


 

    This Amended and Restated License Agreement (the “Agreement”) is by and
between International Business Machines Corporation (referred to as “IBM”) and
IBIS Technology Corporation (referred to as “IBIS”), each referred to as a
“Party” or, collectively referred to as the “Parties”.

 

WHEREAS:                                       IBIS has previously developed
expertise in products for the implantation and annealing of semiconductor wafers
with oxygen;

 

WHEREAS:                                     IBM has developed an improved
method of implantation and annealing;

 

WHEREAS:                                   IBIS wishes to operate in its
facility implantation machines and associated equipment owned by IBM and/or
owned by IBIS;

 

WHEREAS:                                   IBIS and IBM have executed agreements
on the consignment of such implantation machines and associated equipment and on
the purchase of wafers by IBM implanted and annealed by IBIS;

 

WHEREAS:                                   Concurrently with this Agreement,
IBIS and IBM are entering into an agreement defining the joint development by
IBIS and IBM of an enhanced process for implanting silicon wafers with oxygen
and/or other ions and annealing such wafers (hereinafter referred to as the
“Joint Development Agreement”);

 

3

--------------------------------------------------------------------------------


 

WHEREAS:                                   IBIS wishes to sell products
incorporating IBM’s trade secrets; and

 

WHEREAS:                                  IBM wishes to receive royalties from
IBIS;

 

NOW THEREFORE, in consideration of the contributions of knowledge and skill in
the areas of their respective expertise, in the cooperative undertaking
specified herein, and in view of the mutual promises, commitments and efforts
relating thereto, it hereby is agreed between the Parties that as of November
14, 2002 this Agreement is amended and restated as follows:

 

1      DEFINITIONS

 

    Words shall have their normally accepted meanings as employed in this
Agreement.  The terms “herein”, “hereunder” and “hereof”, unless specifically
limited, shall refer to the entire Agreement.  The words “shall” and “will” are
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting and the singular includes the
plural.  The following terms shall have the described meanings:

 

1.1                                 “Confidential Information” shall mean
technical and business information relating to oxygen implantation and annealing
methods and

 

4

--------------------------------------------------------------------------------


 

disclosed by or on behalf of a Party that is subject to the applicable
restrictions on disclosure of this Agreement.

 

1.2                                 “Consigned Equipment” shall mean the
following equipment presently owned by IBM: two model 1000 oxygen implant tools
manufactured by IBIS (IBM tool numbers 36F1070AA and 36F107AD),  Kokusai Furnace
(12J0503AA), Mini-environment (15J0518AA), IPEC Accumap (15J0525AA) and Mapper
(15J0521AA).

 

1.5                                 “Effective Date” shall mean December 15,
2000.

 

1.6                                 “IBM Improvements” shall mean any change,
upgrade, modification or revision actually introduced into the Licensed Process
by IBM and practiced in production of implanted wafers in IBM’s East Fishkill
facility or in a substitute IBM facility.

 

1.7                                 “Licensed Process” shall mean the process
for implanting silicon wafers with oxygen and annealing, as practiced for
commercial production in IBM’s East Fishkill, NY, facility on the Effective
Date, referred to within IBM as Routes 7N00, 7V00, 7A00 and 2V00.  IBM
represents that the twenty (20) wafers delivered to IBIS on or about November
10, 2000 were implanted and annealed with the Licensed Process.  The Licensed
Process shall include IBM Improvements only if such IBM Improvements are
subsequently licensed to IBIS.  The Licensed Process shall further include the
Enhanced Process, as defined in the Joint Development Agreement.

 

1.8                                 “Licensed Product” shall mean: (a) silicon
wafers or substrates implanted with oxygen and annealed according to, with the
aid of, based on

 

5

--------------------------------------------------------------------------------


 

or using information disclosed hereunder (including the Licensed Process) that,
as of the date of disclosure, is not excluded from the obligations of
confidentiality by the provisions of Section 4.6; and (b) semiconductor devices
and integrated circuits formed on silicon substrates licensed according to the
preceding clause.

 

1.9                                 “Net Revenue” shall mean the price charged
or recognized (as determined under United States generally accepted accounting
principles) for Licensed Products sold by IBIS in normal, bona fide, commercial
transactions, without any deductions other than for duties, taxes, freight and
insurance, returns or credit allowances on sales of such Licensed Products to
the extent to which such deductions are actually paid or allowed.

 

    In the case of Licensed Products sold to a Subsidiary or other entity in
other than an arm’s length transaction, Net Revenue shall be deemed to be the
greater of: (a) gross receipts actually received; or (b) gross receipts
recognized (as determined under United States Generally Accepted Accounting
Principles) for Licensed Products based upon the invoice price generally
available to unaffiliated third parties for the sale, lease or disposition of
similar quantities of the same type of products or services; without any
deductions other than for duties, taxes, freight and insurance, returns or
credit allowances on sales of such Licensed Products to the extent to which such
deductions are actually paid or allowed.

 

1.10                           “Subsidiary” shall mean a corporation, company,
or other entity: (i) more than fifty percent (50%) of whose outstanding shares
or securities (representing the right to vote for the election of directors or
other managing authority) are, now or hereafter, owned or controlled, directly
or indirectly,

 

6

--------------------------------------------------------------------------------


 

by a Party hereto, but such corporation, company, or other entity shall be
deemed to be a Subsidiary only so long as such ownership or control exists; or
(ii) which does not have outstanding shares  or securities, as may be the case
in a partnership, joint venture or unincorporated association, but fifty percent
(50%) or more of whose ownership interest representing the right to make the
decisions for such corporation, company or other entity is, now or hereafter,
owned or controlled, directly or indirectly, by a Party hereto, but such
corporation, company, or other entity shall be deemed to be a Subsidiary only so
long as such ownership or control exists.

 

    Notwithstanding the foregoing, for the purposes of this Agreement, an entity
more than 35% of whose shares or ownership interest is owned or controlled by a
Party and that has a licensing relationship with such Party covering
manufacturing process knowhow and imposing obligations on such Party to provide
updated knowhow to such entity shall be deemed to be a Subsidiary of such Party.

 

1.11                           “Term” shall mean the period of time this
Agreement is in effect, which will commence on the Effective Date and continue
until the expiration of a patent license agreement between the parties executed
together herewith, unless sooner terminated pursuant to Section 7.

 

2    SCOPE

 

2.1                                 IBIS agrees to make commercially reasonable
efforts to market and sell Licensed Products.

 

7

--------------------------------------------------------------------------------


 

2.2                                 IBIS has, at its own expense, transferred
the Consigned Equipment once located in IBM’s facility in East Fishkill, NY to
IBIS’ facility in Danvers, MA, and installed and powered on the Consigned
Equipment.  IBIS has, at its own expense, exerted its best commercial efforts to
debug and make available for production the Consigned Equipment.  Terms for the
consignment of the Consigned Equipment are set forth in the consignment
agreement that was executed between the Parties on or about the Effective Date.

 

2.3                                 IBM shall disclose the Licensed Process to
IBIS as set forth in Section 8 below.

 

2.4                                 Each Party shall have a Program Manager and
a Technical Coordinator as follows:

 

For IBM:

Program Manager:

 

Daniel J. Armbrust

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

Technical Coordinator:

 

Devendra K. Sadana

 

 

For IBIS:

Program Manager:

 

Martin J. Reid

 

 

 

Technical Coordinator:

 

Robert P. Dolan

 

Each Party may change its Program Manager and/or Technical Coordinator by giving
written notice to the other Party.

 

2.5                                   Each of the Program Managers shall be
responsible for the representation of his Party’s interest under this
Agreement.  The Program Managers shall meet on a regular basis to review
progress.

 

2.6                                   The Technical Coordinators or their
designees shall supervise the exchange of information during the course of the
Agreement.

 

3    LICENSES

 

3.1                                   IBM hereby grants to IBIS a worldwide,
nonexclusive royalty-bearing license, revocable only pursuant to Section 6,
under IBM’s trade secret rights in the Licensed Process to make, import, export
and sell Licensed Products.

 

3.2                                   No license is granted in this agreement by
a Party to another Party under any patent or trademark.

 

9

--------------------------------------------------------------------------------


 

3.3                                   Nothing in this Agreement shall be
construed as amending or modifying in any way a patent license agreement between
the parties signed concurrently herewith.

 

4    CONFIDENTIAL INFORMATION

 

4.1                                   The prior agreement between the Parties
concerning confidential information, having a term beginning on March 24, 2000
and relating to oxygen implantation technology and methods, is terminated as of
the Effective Date and all information disclosed thereunder shall be deemed to
have been disclosed on the Effective Date.  The handling of all confidential
information exchanged between the Parties, including any confidential
information transferred under the prior agreement shall be in accordance with
this Section 4.  All further disclosures of confidential information shall only
be made in accordance with this Section 4.

 

4.2                                   It is understood that receipt of
Confidential Information under this Agreement will not create any obligation in
any way limiting or restricting the assignment and/or reassignment of employees
within the receiving Party.

 

4.3                                   For a confidentiality period as set forth
below, the receiving Party agrees to use the same care and discretion to
safeguard Confidential Information of the disclosing Party and to avoid release
of such Confidential Information outside of the receiving Party as it employs
with similar embodiments of information of its own which it does not desire to
publish, disclose, or disseminate, but in no event less than reasonable care.

 

10

--------------------------------------------------------------------------------


 

4.4                                   Following the period of confidentiality as
specified below, no obligation of any kind is assumed by, or is to be implied
against the receiving Party with respect to any Confidential Information of the
disclosing Party and the receiving Party will be free to disclose, publish and
disseminate such Confidential Information to others without limitation.

 

4.5                                 Disclosure of such Confidential Information
of the disclosing Party will not be precluded if such disclosure is:

 

(a)               in response to a valid order of a court or other governmental
body; provided, however, that the receiving Party will first have given notice
to the disclosing Party and made a reasonable effort to obtain a protective
order requiring that the information and/or documents so disclosed be used only
for the purposes for which the order was issued; or

 

(b)              otherwise required by law (including, without limitation,
applicable securities laws).

 

4.6                                   The obligations of confidentiality herein
shall not apply to information that:

 

(a)               Is already in the possession of the receiving Party or any of
its Subsidiaries without obligation of confidentiality;

 

(b)              Is independently developed by the receiving Party or any of its
Subsidiaries;

 

11

--------------------------------------------------------------------------------


 

(c)               Is or becomes publicly available without breach of this
Agreement;

 

(d)              Is rightfully received by the receiving Party from a third
party;

 

(e)               Is released for disclosure by the disclosing Party with its
written consent; or

 

(f)                 Is required to be disclosed in a patent application.

 

4.7                                   All disclosures under this Agreement of
Confidential Information by IBM or IBIS, as the disclosing Party, shall
preferably be made by or under the supervision of its Technical Coordinator, or
his designee, to the receiving Party’s Technical Coordinator, or his designee. 
Any such designee shall be identified by a Party’s Technical Coordinator in
writing to the Technical Coordinator of the other Party.  In the event of
inadvertent disclosure from one Party to another, either Party may give notice
to the other Party within six (6) months of such inadvertent disclosure that
such inadvertently disclosed information was confidential and not within the
scope of this Agreement and the receiving Party shall promptly return such
information and cease use thereof.

 

4.8                                   All disclosures of information will be
deemed to be nonconfidential unless specifically designated at the time of
disclosure as including the Confidential Information of a Party.

 

12

--------------------------------------------------------------------------------


 

4.8.1                        Notwithstanding the foregoing, Inventions created
and Confidential Information disclosed in the course of joint work or
discussions between the Parties shall be deemed to be the Confidential
Information of the employer(s) of the individuals creating or disclosing them,
whether or not the pertinent information is marked or summarized in a resume. 
The Parties agree to make reasonable efforts to document and mark such joint
work or discussions.

 

4.9                                   IBIS’s obligations of confidentiality with
respect to the Licensed Process shall extend until December 31, 2017.  The
confidentiality obligations of the Parties with respect to confidential
information disclosed hereunder, other than the Licensed Process, shall extend
until December 31, 2007.

 

5    COMPENSATION

 

5.1                                   IBIS has paid to IBM a nonrefundable
technology transfer fee of [*] upon the signing of this Agreement.

 

5.2                                   From the Effective Date, and continuing
through the Term, for each Licensed Product sold, IBIS shall pay to IBM in the
United States of America a royalty comprising [*] of Net Revenue for each such
Licensed Product sold by IBIS.

 

5.3                                   The royalties of this Section 5 shall
accrue when a Licensed Product is first sold. For the purpose of determining
such royalty, Licensed Products shall be considered sold when invoiced.  If not
invoiced, then Licensed Products are to be considered sold when delivered or
when paid for, if paid for before delivery.  If not invoiced, delivered or paid
for before delivery,

--------------------------------------------------------------------------------

* Confidential treatment has been requested for the language omitted and such
language has been separately filed with the Securities and Exchange Commission.

13

--------------------------------------------------------------------------------


 

Licensed Products are to be considered sold at the earlier of when put into use
or when possession is transferred to a third party.  When Licensed Products are
sold in conjunction with other products or services provided by IBIS, IBIS
agrees to separately invoice such Licensed Products from such other products or
services.

 

5.4                                   Accrued royalties shall be calculated and
paid on a quarterly basis.  Within thirty (30) days of the end of a calendar
quarter, IBIS shall deliver to IBM a report showing the number and
identification (type and wafer size) of Licensed Products sold during such
quarter, the Net Revenue from such Licensed Products during such quarter, and
the royalties payable thereon.  At such time, IBIS shall also make payment of
such payable royalties.  Any royalties paid to IBM are nonrefundable, but
overpayments shall be credited against future royalties due hereunder.  IBIS may
deduct from the accrued royalties calculation in this Section 6.6 those
royalties accrued on Licensed Products which have been returned to IBIS or for
which credit allowances have been made.

 

5.5                                   For a period ending two (2) years after
the expiration or termination of this Agreement, IBIS agrees to maintain
adequate documentation and accounting records for demonstration of compliance
with all the provisions of this Agreement, including the provisions concerning
disclosure and use of the Licensed Process.  At IBM’s request and expense, and
upon thirty  (30) days written notice to IBIS, IBIS shall permit IBM or a
mutually acceptable independent third party auditor and/or technical expert to
review all such documentation and accounting records and/or to inspect IBIS’s
facilities during regular business hours.

 

14

--------------------------------------------------------------------------------


 

5.6                                   IBIS shall be liable for interest on any
and all overdue payments, fees, and royalties required to be made to IBM under
this Agreement, commencing on the date such overdue payment, fee, or royalty
becomes due, at an annual rate of eighteen per cent (18%).  If such interest
rate exceeds the maximum legal rate in the jurisdiction where a claim therefor
is being asserted, the interest rate shall be reduced to such maximum legal
rate.  Nothing in this Section 5.6 shall limit IBM’s rights under Section 6.

 

5.7                                   IBIS shall bear and pay, and indemnify and
hold IBM harmless from any and all taxes (including, without limitation, sales,
use, royalty, value added, and property taxes) imposed by any national
government (including any political subdivision thereof) of any country, as the
result of the existence of this Agreement or the exercise of rights hereunder,
and IBM shall not be responsible for any taxes that arise from the foregoing. 
Notwithstanding the foregoing, IBIS shall not be liable for any taxes or
assessments arising from the purchase by IBM of goods and services hereunder or
based on the net income of IBM.

 

5.8                                   IBIS shall pay all royalties and other
payments due hereunder in the United States of America in United States dollars.

 

5.9                                   All royalties, fees, and payments to IBM
that result from this Agreement are to reference this Agreement and the license
number assigned thereto and be sent by electronic funds transfer to the
following address:

 

    International Business Machines Corporation

    The Bank of New York

    1 Wall Street

   

15

--------------------------------------------------------------------------------


 

New York, New York 10286

    United States of America

    Credit Account No.  890-0209-674

    ABA No.  0210-0001-8

 

    A written statement containing the same information shall be mailed to:

 

    Director of Licensing

    International Business Machines Corporation

    North Castle Drive, MD - NC119

    Armonk, New York, 10504-1785

    United States of America

    FAX: (914) 765-4380

 

with a copy to:

   

Michael Poponiak

    International Business Machines Corporation

    2070 Route 52

    Hopewell Junction, NY 12533;

 

    Each Party may change the person to receive notice or its address for
receiving notice by giving written notice to the other Party.

 



6    TERMINATION

 

6.1                                   In the event of any material default, the
non-defaulting Party may give written notice of such default (a “Notice of
Default”) to the defaulting Party.  If the defaulting Party fails to cure such
default within a cure period of thirty (30) days after receiving the Notice of
Default, the non-defaulting Party may then terminate this Agreement by a second
written notice (a

 

16

--------------------------------------------------------------------------------


 

“Notice of Termination”) to the defaulting Party.  The Notice of Termination
shall be effective upon receipt.

 

6.2                                   Notwithstanding Section 6.1, in the event
of any material default specified in this Section 6.2, the non-defaulting Party
may immediately terminate this Agreement by giving a Notice of Termination
without any Notice of Default.  The Notice of Termination shall be effective
upon receipt.  Circumstances where such immediate termination is permitted by a
Party are:

 

(a)               If the other Party becomes insolvent, is dissolved or
liquidated, has a petition in bankruptcy, reorganization, dissolution or
liquidation or similar action filed by or against it, is adjudicated a bankrupt,
or has a receiver appointed for its business.

 

(b)              If the other Party has all or a substantial portion of its
capital stock or assets expropriated or attached by any government entity.

 

(c)               If the other Party makes an assignment for the benefit of
creditors.



 

(d)            If the other Party is subject to property attachment, court
injunction, or court order materially affecting its operations under this
Agreement.

 

(e)               If the other Party breaches its obligation of confidentiality
under Section 4.

 

17

--------------------------------------------------------------------------------


 

    Circumstances where such immediate termination is permitted by IBM are:

 

(f)               If IBIS materially breaches the terms of its license      
under Section 3.

 

6.3                                   If this Agreement is terminated by IBM due
to material default under this Agreement by IBIS:

 

(a)       all IBM Confidential Information previously transferred to, or in the
possession of, IBIS shall be returned, at IBIS’s expense, to IBM forthwith, but
no later than thirty (30) days from the date of termination; (b)  the licenses
granted to IBIS in Section 3 shall terminate.

 

6.4                                   If this Agreement is terminated by IBIS
due to material default under this Agreement by IBM:

 

(a)               the licenses (and royalty obligations) of Section 3.1 and 5
shall survive; and b) each Party’s obligations of confidentiality shall survive.

 

6.5                                   In the event of termination by either
Party for any reason, all financial obligations due or accrued hereunder as of
the date of termination shall remain payable.

 

6.6                                   Except as stated in Sections 6.3, 6.4, and
6.5, to the extent a particular right or obligation herein does not have a
specifically identified survival period, all rights and obligations in this
Section or in any other Section in this Agreement which by their nature survive
the expiration or

 

18

--------------------------------------------------------------------------------


 

termination of this Agreement will remain in effect beyond any termination for
the time period reasonably necessary to accomplish their purpose and shall bind
and inure to the benefit of the parties, their legal representatives and
successors.  By way of example and not as a limitation, sections 7, 9 and 10
shall survive any expiration or termination of this Agreement.

 

7    REPRESENTATIONS AND DISCLAIMERS

 

7.1                                   IBIS recognizes that equipment and wafer
purchases are complex decisions and that IBM can make no commitment that IBM or
IBM’s Subsidiaries will purchase any products from IBIS.

 

 

7.2                                   This Agreement is nonexclusive.  IBM and
IBIS recognize and agree that each has been and may continue to be active in the
development of technology, and/or manufacture and sale of products indirectly or
directly relating to the technologies, processes and products contemplated by
this Agreement, and IBIS acknowledges and agrees that IBM will not be precluded
by this Agreement from pursuing such activities independent of IBIS, including
with third parties, and further, IBM acknowledges and agrees that IBIS will not
be precluded by this Agreement from pursuing such activities independent of IBM,
including with third parties.

 

7.3                                   IBM and IBIS each represent that they have
the right to disclose the information disclosed hereunder and to grant the
licenses granted hereunder.

 

7.4                                   Nothing contained in this Agreement will
be construed as:

 

19

--------------------------------------------------------------------------------


 

7.4.1                        conferring on either Party any rights to use in
advertising, publicity, or other marketing activities any name, trade name,
trademark, or other designation of the other Party hereto, including any
contraction, abbreviation, or simulation of any of the foregoing without the
prior written and signed agreement of the other Party; or

 

7.4.2                        conferring by implication, estoppel, or otherwise
upon either Party hereunder any license or other right except the licenses and
rights expressly granted hereunder to a Party hereto; or

 



7.4.3                        a warranty or representation that the manufacture,
sale, lease, use, or other disposition of systems, processes, circuits, devices,
packages, software, and products licensed hereunder will be free from
infringement of intellectual property rights of third parties; or

 

7.4.4                        a warranty that the recipient Party will
successfully manufacture products, or a particular volume of products, using the
Licensed Process; or

 

7.4.5                        an obligation on either Party to bring or prosecute
actions or suits against third parties for infringement, or to defend actions or
suits from third parties for infringement, or to secure and/or maintain any of
its intellectual property rights; or

 

7.4.6                        in any way limiting the rights which a Party has
outside the scope of this Agreement.

 

7.5                                   ALL INFORMATION, TECHNOLOGY, IMPROVEMENTS,
INVENTIONS, CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY RIGHTS,

 

20

--------------------------------------------------------------------------------


 

BACKGROUND INTELLECTUAL PROPERTY RIGHTS, LICENSED PROCESS, PRODUCTS, MATERIALS,
ASSISTANCE, AND SERVICES PROVIDED BY EITHER PARTY HEREUNDER ARE PROVIDED “AS IS”
WITHOUT ANY WARRANTY OF ANY KIND, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
NONINFRINGEMENT AND THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

 

7.6                                   Each Party acknowledges its responsibility
to make its own evaluation of the risks of bringing any product based on
information provided under this Agreement to market, or otherwise to use such
information.

 

7.7                                   Each Party disclaims any warranty that the
recipient will be able to reproduce the results of the disclosing Party and each
Party acknowledges that it may be not be able to use disclosed information
without further research and development.

 

7.8                                   IBM disclaims any warranty under Section
2-312 of the Uniform Commercial Code that the information disclosed hereunder or
that the transfer by IBIS of articles made by IBIS with the aid of such
information will be free of claims of infringement of patents of third parties. 
IBIS disclaims any warranty under Section 2-312 of the Uniform Commercial Code
that information disclosed hereunder or that the transfer by IBM of articles
made by IBM with the aid of the such information will be free of claims of
infringement of patents of third parties.  Nothing in this Agreement will
override these disclaimers or operate, expressly or by implication, to grant a
warranty of noninfringement of third party patents.

 

21

--------------------------------------------------------------------------------


 

8  TECHNOLOGY TRANSFER AND TECHNICAL ASSISTANCE

 

8.1                                   Subject to Sections 8.2 and 8.3 and with
the sole exception of the Enhanced Process, IBM has provided to IBIS in IBM’s
facilities in the United States the recipe for the Licensed Process and limited
technology transfer and technical assistance in operation, setup and
qualification procedures for the Licensed Process.



 

8.2                                   During the period from the Effective Date
through three (3) months from the Effective Date, IBM has provided at no
additional cost to IBIS technology transfer and technical assistance as provided
in Section 8.1 up to a total limit of [*]

 

8.3                                   The IBM and IBIS Technical Coordinators
shall keep accurate records of all limited technical assistance performed and
shall compare records for accuracy and provide access to such records to the
other Party once a quarter or pursuant to a schedule mutually agreed to. 
Queries made by IBIS from its facilities shall be logged at a minimum of one
person-hour.

 

8.4                                   IBIS, at its own cost and expense, shall
be responsible for acquiring the necessary equipment, materials, and services
required to implement the Licensed Process.

 

8.5                                   After the earlier to occur of the
exhaustion of the [*] person-hours of the limited transfer assistance and
limited technical assistance specified in Sections 8.1 and 8.2 and the
expiration of the three month period specified in Section 8.2, IBM agrees to
provide, in IBM’s facilities in the U.S.A., up to an additional [*] person-hours
of transfer assistance and technical assistance to

--------------------------------------------------------------------------------

* Confidential treatment has been requested for the language omitted and such
language has been separately filed with the Securities and Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

IBIS, subject to the availability of requisite personnel within IBM, for a
period ending on six (6) months after the Effective Date.  IBIS agrees to pay
IBM for such limited additional transfer and technical assistance provided to
IBIS at a rate that is the higher of [*] dollars per person-hour or the
then-current rate, plus reasonable travel and living expenses.  IBIS may make
site visits to IBM’s East Fishkill facilities upon reasonable notice to IBM and
upon mutual agreement of the Parties.  A maximum of five (5) IBIS employees may
visit IBM’s facilities at any one time.  The travel and living expenses of such
visiting IBIS employees shall be at the sole expense of IBIS.  The amount of
limited additional transfer assistance and technical assistance shall be defined
and determined by mutual agreement.

 

8.6                                   IBM shall invoice charges monthly for the
limited additional transfer assistance and technical assistance provided for in
this

Section 8.

 

8.7                                   IBM shall be under no obligation hereunder
to provide transfer or technical assistance to any person or entity other than
IBIS, and in particular, not to suppliers or customers of IBIS.

 

8.8                                   IBM will not be obligated to disclose to
or to grant rights under IBM Improvements to IBIS, but may make such disclosure
and/or grant such rights in its sole discretion.

--------------------------------------------------------------------------------

* Confidential treatment has been requested for the language omitted and such
language has been separately filed with the Securities and Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

 

9    APPLICABLE LAW

 

9.1                                   This Agreement shall be construed and the
legal relations between the Parties shall be determined in accordance with the
law of the State of New York, U.S.A. without regard to the conflict of law
provisions thereof.  Any proceedings to enforce this Agreement, or to resolve
disputes relating to this Agreement, shall be brought in the United States
District Court for the Southern District of New York, Westchester County
Division and the Parties hereby consent to the exclusive jurisdiction and venue
of such court.  IBM and IBIS waive the right to trial by jury in any matter
relating to this Agreement and agree that any proceeding hereunder shall be
tried by a judge without a jury.

 

9.1.1                        No action, regardless of form, arising out of this
  Agreement may be brought by a Party more than two (2) years after the cause of
action has accrued.

 

9.2                                   Each Party agrees to pay the other Party’s
attorney’s fees and costs of litigation if the first Party, for any reason
whatever, brings suit against the other Party and the other Party is finally
adjudicated not to have liability.

 

9.3                                   If any sentence, paragraph, clause or
combination of the same in this Agreement is held by a court of competent
jurisdiction to be unenforceable in any jurisdiction, such sentence, paragraph,
clause or combination of same shall be unenforceable in the jurisdiction in
which it is invalid and the remainder of this Agreement shall remain binding on
the Parties in such jurisdiction as if such unenforceable provision had not been
contained herein.  The enforceability of such sentence, paragraph, clause or
combination of same in this Agreement, shall be otherwise unaffected and shall
remain enforceable in all other jurisdictions.

 

24

--------------------------------------------------------------------------------


 

10    MISCELLANEOUS

 

10.1                           IBIS shall indemnify, defend and hold harmless
IBM, IBM Subsidiaries at any level, and the affiliates, directors, officers,
agents and employees of each of IBM and IBM Subsidiaries at any level
(collectively, the “Indemnified Persons” and each, an “Indemnified Person”) from
and against:

 

    (1)  all claims, demands, costs, liabilities, causes of action, actions,
obligations, and damages (including without limitation, reasonable attorneys’
fees, claims, demands or damages for business injury, property damage,
environmental harm, personal injury, and/or death, but excluding claims, demands
or damages relative to any third party’s intellectual property rights which are
covered by item (2) below) of every kind and every nature, in law or in equity,
known or unknown, contingent or otherwise, past, present, or future brought by
or on behalf of any third party related to, arising from, or alleged to arise
from IBIS’s (or any IBIS Subsidiaries’ or any IBIS affiliates’) development,
manufacture, use, misuse, advertising, labeling, marketing, sale, license,
transfer, transportation, storage, support, modification, distribution or
disposal of (a) any Confidential Information, IBM Improvements, Licensed
Product, Consigned Equipment, or Licensed Process (b) any other use of
Confidential Information, IBM Improvements, Licensed Product, Consigned
Equipment, or Licensed Process; and

   

(2)  all claims, demands, costs, liabilities, causes of action, actions,
obligations, and damages (including without limitation, reasonable attorneys’
fees and/or claims, demands or damages for business injury) brought by or on

 

25

--------------------------------------------------------------------------------


 

behalf of any third party related to, arising from, or alleged to arise from any
violation of any third party’s intellectual property rights in any country by
(a) the use of any Confidential Information, IBM Improvements, Consigned
Equipment, Licensed Process or related process, or Licensed Product
manufactured, sold, licensed or transferred by IBIS (or by any IBIS Subsidiary
or any IBIS affiliate) by any party other than IBM or IBM Subsidiaries, or (b)
the sale, license or transfer of any Confidential Information, IBM Improvements,
Consigned Equipment, Licensed Process or related process, or Licensed Product by
IBIS (or by any IBIS Subsidiary or any IBIS affiliate) to any party other than
IBM or IBM Subsidiaries.  IBM’s Subsidiaries at any level, and the affiliates,
directors, officers, agents and employees of each of IBM and IBM Subsidiaries at
any level shall continue to be indemnified, defended and held harmless per
subsections (1) and (2) of this Section 10.1 even after they cease to be such
Subsidiaries, affiliates, directors, officers, agents and employees. 
Notwithstanding the foregoing, IBIS’ obligations of indemnification to IBM with
respect to third party claims based on: (a) the purchase of implanted wafers by
IBM from IBIS; (b) the implantation by IBIS of wafers supplied to it by IBM and
subsequent shipment of such wafers to IBM; or (c) the use by IBM of implanted
wafers included in (a) and (b) above shall be governed by terms no less
favorable to IBM as those set forth in purchase agreements or services
agreements between IBIS and third parties for comparable  wafers.

 

    (3)  IBIS and IBIS’s Subsidiaries at any level and affiliates of IBIS
release and covenant that they will not sue or otherwise make any claim against
any Indemnified Person, regarding any matter which, if it had been the subject
matter of a suit brought by a third party, would be subject to the provisions of
Section 10.1(1) and (2) above.  Each Indemnified Person shall continue to be
released and the covenantors shall continue to covenant to

 

26

--------------------------------------------------------------------------------


 

them as provided above even after they cease to be IBM, an IBM Subsidiary at any
level, or an affiliate, director, officer, agent or employee of IBM or an IBM
Subsidiary at any level.  If IBIS or any IBIS Subsidiary at any level or any
IBIS affiliate violates this subsection (3) of Section 10.1, IBIS agrees to pay
all costs and expenses of defending against such claim or suit incurred by any
Indemnified Person, including reasonable attorneys’ fees.  IBIS shall cause
IBIS’s Subsidiaries at any level and affiliates of IBIS or any IBIS Subsidiary
at any level to so release and not sue the Indemnified Persons as provided
above.

 

10.1.1                  Without limiting Section 10.1, above, IBIS agrees to pay
all expenses of the defense, including any amount in settlement, of all claims,
demands, proceedings and actions which may be asserted against any of the
indemnitees specified in Section 10.1, regardless of merit, and agrees to permit
IBM, at IBM’s expense, to actively participate in the defense or settlement of
any of the claims demands, proceedings or actions described above and, in any
claim or action brought against IBIS and not IBM, at the option of IBM, to
permit IBM, at IBM’s expense, to intervene in or become a party to any such
claims, demands, proceedings or actions.  IBM agrees to permit IBIS, at IBIS’s
expense and option, to actively participate in the defense or settlement of any
of the claims or actions described above and, in any such action brought against
IBM and not IBIS.  Each Party shall promptly notify the other Party of any
action, suit, proceeding, claim or demand of which it becomes aware and relating
to the indemnification obligations under Section 10.1.

 

10.2                           IBIS will be solely responsible for determining
its prices and other terms and conditions for its products sold to its
customers.  IBIS will be solely

 

27

--------------------------------------------------------------------------------


 

responsible for marketing products to its customers, and IBM will have no
obligation to provide any support of any kind to IBIS’s customers.

 

10.3                           If any Party is rendered wholly or partially
unable by force majeure to carry out its obligations under this Agreement, and
if that Party gives prompt written notice and full particulars of such force
majeure to the other Party, the notifying Party will be excused from performance
of its obligations hereunder during the continuance of any inability so caused,
but for no longer period; provided that if payment cannot be made due to the
existence of a banking crisis or international payment embargo, such amount may
be paid within the following thirty (30) days.  Such cause will be remedied by
the notifying Party as far as possible with reasonable speed and effort.  For
the purposes of this Agreement, force majeure will mean acts of God, acts of
public enemies or terrorists, wars, other military conflicts, blockades,
insurrections, riots, epidemics, quarantine restrictions, landslides, lightning,
earthquake, floods, washouts, civil disturbances, restraints by or actions of
any governmental body (including export or security restrictions on information,
material, personnel, equipment or otherwise), Year 2000 issues and any other
acts or events whatsoever, whether or not similar to the foregoing, not within
the control of the Party claiming excuse from performance, which by the exercise
of due diligence and commercially reasonable effort that Party will not have
been able to overcome or avoid.  If the notifying Party cannot remedy the force
majeure situation and resume satisfactory performance within thirty (30)
calendar days of the notice, the other Party may at its option immediately
terminate this Agreement.

 

10.4                           Each Party agrees to comply with all applicable
country, Federal, State, and Local laws, rules, regulations, and ordinances,
including those of

 

28

--------------------------------------------------------------------------------


 

any duly constituted governmental authority having jurisdiction, and including
without limitation, all rules and regulations of the Occupational Health and
Safety Administration, Environmental Protection Agency, U.S. Department of
Commerce, and U.S. Department of Transportation, as applicable.  Each Party will
do all things necessary to: (a) obtain in a timely manner all required licenses
and approvals; and (b) comply with all applicable laws, rules and regulations,
including, but not limited to, the Regulations of the United States Government
relating to the export and reexport of technical data, commodities, and products
produced as a result of the use of such data.  Each Party hereto agrees that it
will not export or reexport, directly or indirectly, any technology, software
and/or commodities furnished under this Agreement, or the direct product
thereof, to any country, or the nationals thereof, specified in such laws,
rules, regulations, and ordinances referred to above as an unauthorized
destination without first obtaining, as applicable, U.S. Government approvals.

 

10.5                           The captions used in this Agreement are for
convenience of reference only and are not to be used in interpreting the
obligations of the Parties under this Agreement.

 

10.6                           Nothing contained herein, or done in pursuance of
this Agreement, will constitute the Parties as entering into a joint venture or
partnership or will constitute either Party hereto the agent for the other Party
for any purpose or in any sense whatsoever.

 

10.7                           Either Party may disapprove the assignment of any
of its former employees to perform work under this Agreement on its premises by
the other Party and such personnel will not be so assigned.  Each Party will
take

 

29

--------------------------------------------------------------------------------


 

appropriate preventive steps, before the assignment of any of its employees to
perform work under this Agreement, that such Party reasonably believes will
ensure that its employees will not engage in inappropriate conduct while on the
other Party’s premises.  Inappropriate conduct will include, but not be limited
to: (a) being under the influence of, or affected by, alcohol, illegal drugs or
controlled substances or engaging in their use, distribution or sale; (b) the
possession of a weapon of any sort; and (c) harassment, threats or violent
behavior.

 

10.8                           Representatives and personnel of each Party,
during the time they are present on the premises of the other Party will be
subject to all rules and regulations prevailing on such premises.  Each Party
will be responsible for the payment of all compensation and expense of its
respective representatives and personnel.  None of the representatives or
personnel of either Party will be considered, for any reason, to be an employee
or agent of the other.

 

10.9                           Each Party represents that it has, or will have
in place, established procedures and agreements with its Subsidiaries, employees
or others, including subcontractors and vendors, whose services the Party may
require, sufficient to enable the Party to comply with all the provisions of
this Agreement.

 

10.10                     Any written notice or communication required to be
made or given to either Party hereto, pursuant to this Agreement, will be
effective upon delivery and will be sent by facsimile, reputable air courier or
other means providing verification of delivery, and addressed as set forth
below, or to such other address as is designated by written notice given to the
other Party:

 

30

--------------------------------------------------------------------------------


 

10.10.1                         In the case of IBM:

 

      Director of Licensing

      International Business Machines Corporation

      North Castle Drive, MD NC119

      Armonk, New York, 10504-1785

      United States of America

      FAX: (914) 765-4380

 

with a copy to:

 

      IP Counsel, East Fishkill

      International Business Machines Corporation

      2070 Route 52

      Hopewell Junction, New York, U.S.A., 12533-6531

      Fax: (845) 892-6363

 

10.10.2                        In the case of IBIS:

 

      Debra L. Nelson

      IBIS Technology Corporation

      32A Cherry Hill Drive

      Danvers, MA 01923

      Fax:  (978) 777-6570

 

10.11                     In no event will a Party be liable to the other Party
for incidental damages, lost profits, lost savings or any other such damages,
including consequential damages, regardless of whether the claim is for breach
of contract, breach of warranty, tort (including negligence), failure of a
remedy to accomplish its purpose or otherwise, even if such Party has been
advised of the possibility of such damages.

 

10.12                     No failure on the part of any Party to exercise, and
no delay in exercising, any right, power, or remedy hereunder will operate as a
waiver

 

31

--------------------------------------------------------------------------------


 

thereof or as a waiver of any other right, power, or remedy hereunder or to the
performance of any Party; and no single or partial exercise by a Party of any
right, power, or remedy hereunder will preclude any other or further exercise
thereof or the exercise of any other right, power, or remedy.



10.13                     Except for obligations under Section 5, and 10.1, each
Party’s maximum cumulative liability to the other Party for any and all causes
of action arising hereunder or in any way relating thereto, regardless of form,
shall be limited to five hundred thousand dollars (US$500,000.00).

 

10.14                     For the period of the Term, each Party agrees not to
directly solicit or recruit employees of the other Party who: (a) are directly
involved in the Project; or (b) have been or are assigned to perform work under
this Agreement.  This does not restrict general solicitations for employment or
the right of any employee of one Party, on that employee’s own initiative or in
response to general solicitations, to seek employment from the other Party.

 

10.15                     Neither party will assign this agreement to a third
party, except as follows.  Either Party may assign its rights, privileges, and
obligations under this Agreement in connection with a sale or other transfer of
such Party’s entire business related to production, development and sale of SOI
wafers.  For the avoidance of doubt: (a) a merger with, (b) sale of more than
fifty per cent of the stock to, or (c) acquisition by, a third party is included
in the scope of this Section 10.15.  Except as provided in the following Section
10.15.1, no other assignment of this Agreement, or assignment of rights or
delegation of obligations hereunder, is permitted.  Any attempted assignment or
delegation in derogation of the foregoing shall be void.

 

32

--------------------------------------------------------------------------------


 

10.15.1           IBM may, in its sole discretion, assign its right to receive
payments from IBIS under this Agreement to a third party.

 

10.16                     Subject to the provisions of Section 4, neither Party
will disclose the existence, terms and conditions, or subject matter of this
Agreement.

 

10.17                     This Agreement will not be binding upon the Parties
until it has been signed below by or on behalf of each Party, in which event it
will be effective as of the Effective Date.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and will supersede all contemporaneous and previous communications,
understandings and agreements, whether oral or written, between the Parties
relating to the subject matter hereof.  No amendment or modification of this
Agreement will be valid or binding upon the Parties unless made in writing and
signed on behalf of such Parties by their respective authorized
representatives.  The requirement of a signed writing may only be waived in a
signed writing.

 

####

 

33

--------------------------------------------------------------------------------


 

    IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, who by their signature represent that
they are so authorized, to be effective as of the Effective Date.

 

 

ACCEPTED AND AGREED TO:

 

ACCEPTED AND AGREED TO:

 

IBIS TECHNOLOGY
CORPORATION

 

    INTERNATIONAL BUSINESS
  MACHINES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Martin J. Reid

 

By:

/s/Bijan Divari

 

 

 

 

 

Martin J. Reid
President
IBIS Technology Corporation

 

Bijan Davari
Vice President, Technology
and Emerging Products
IBM Microelectronics Division
2070 Route 52
Hopewell Junction, NY 12533

 

 

 

 

 

 

 

 

 

Date

November 14, 2002

 

Date

November 22, 2002

 

 

34

--------------------------------------------------------------------------------